 Case 1:19-cv-02601-VM Document 198 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                          4/16/2021
-----------------------------------X
                                   :
IN RE EUROPEAN GOVERNMENT BONDS    :    19 Civ. 2601 (VM)
ANTITRUST LITIGATION               :
                                   :         ORDER
                                   :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      On April 15, 2021, Plaintiffs in the above-captioned
matter and Defendants State Street Bank and Trust Company and
State Street Corporation (“State Street Defendants”) filed
two   letter     motions.   The    first   seeks   leave     to   file    an
unredacted copy of the pending request for extension under
seal. (Dkt. No. 193.) The second seeks a 60-day extension of
all pleading and discovery deadlines as to the State Street
Defendants. (Dkt. No. 194.) Having reviewed the redacted and
unredacted copies of both letter motions (see Dkt. Nos. 195,
196),    the    Court   finds     the   seal   appropriate    under      the
circumstances and grants the extension. Accordingly, it is
hereby

      ORDERED that the letter motion to file under seal (Dkt.
Nos. 193 & 196) is GRANTED; and it is further

      ORDERED that the letter motion for extension of time
(Dkt. No. 194 & 195) is GRANTED.



SO ORDERED.

Dated:         New York, New York
               16 April 2021
